Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to the claims, filed on 8/30/21, have been entered in the above-identified application.
Any rejections made in the previous action, and not repeated below, are hereby withdrawn. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, while the closest prior or of record, Shimokawa (WO 2014/050798 A1) in view of Takatani et al (WO 2013/088999 A1), Boek et al (US 2016/0152006 A1), and Yamaguchi et al (US 2003/0139620 A1), might have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a glass plate with an antifouling layer; nothing in the prior art of record would have suggested or otherwise rendered obvious to one of ordinary skill in the art at the time of invention a glass plate with an antifouling layer with the specific structure, features, and limitations of claim 1. 
Regarding claims 2-20, these claims depend directly or indirectly on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN L VAN SELL whose telephone number is (571)270-5152. The examiner can normally be reached Mon-Thur, Generally 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

NATHAN VAN SELL
Primary Examiner
Art Unit 1783



/NATHAN L VAN SELL/Primary Examiner, Art Unit 1783